EXHIBIT 10.5


AMENDMENT
TO THE
STOCK PURCHASE AGREEMENT


THIS AMENDMENT TO THE STOCK PURCHASE AGREEMENT is made and entered into as of
September 12, 2013 (this “Amendment”) by and among Michael Soursos (the
“Buyer”), Amazonica, Corp., a Nevada corporation (the “Company”), and Andre
Caetano (the “Seller”).
 
WITNESSETH


WHEREAS, pursuant to the terms of the Stock Purchase Agreement dated as of
August 30, 2013 (the “Agreement”; capitalized terms used herein not otherwise
defined shall have the meanings given to such terms in the Agreement), the
Seller desired to sell, and the Buyer desired to purchase, 100% of the shares of
the Company owned by the Seller;


WHEREAS, as a result of the forward stock split effectuated by the Company on
May 24, 2013, the Seller had 350,000,000 shares of common stock;


WHEREAS, as a result of mathematical and drafting errors, the parties desire to
amend certain provisions of the Agreement to properly reflect the number of
shares sold by the Seller to the Buyer.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


1.           Shares. The defined term “Shares” in the Agreement shall refer to
350,000,000 shares of common stock of the Company.


2.           Reference. On and after the date hereof, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Agreement in any other agreement, document or
other instrument, shall mean, and be a reference to the Agreement, as amended by
this Amendment.


3.           SEC Filings. The parties agree to file an amendment to the Current
Report on Form 8-K disclosing the error and the correct number of Shares as
provided herein.


4.           Counterparts. This Amendment may be executed in one or more
counterparts and by facsimile or other electronic means, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


5.           Captions. The captions used in this Amendment are intended for
convenience of reference only, shall not constitute any part of this Amendment
and shall not modify or affect in any manner the meaning or interpretation of
any of the provisions of this Amendment.


6.           Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the respective heirs, executors, administrators, representatives
and the permitted successors and assigns of the parties hereto.


7.           Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of laws rules
applied in such state.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.
 

 
AMAZONICA, CORP.
            By: /s/ Michael Soursos      
Name: Michael Soursos
     
Title:   President
 

 

  SELLER:               /s/ Andre Caetano      
Andre Caetano
            BUYER:            
/s/ Michael Soursos
     
Michael Soursos
 

 
 
2

--------------------------------------------------------------------------------